Citation Nr: 1223510	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-00 455	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder manifested by depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active military service from May 1971 to April 1973 and from March 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Board denied an increased rating for residuals of a gunshot wound of the left heel, but granted a separate 10 percent rating for a painful scar associated with that disability.  The Board also granted a 40 percent rating for lumbosacral strain.  At that time, the Board remanded the claim of service connection for a psychiatric disorder manifested by depression to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 remand, the Board found that the Veteran should be scheduled for a VA psychiatric examination in view of the unsettled evidence regarding the diagnosis concerning the Veteran's mental health problems and the lack of a definitive medical opinion as to the possible relationship between a psychiatric disorder and the Veteran's military service or service-connected disabilities.

While the claim was in remand status, the AOJ made an attempt to schedule the Veteran for an examination, but it is unclear from the record if the examination notice was sent to the Veteran's current address.  In 2010, the Veteran appeared to move from one location to another in Pawtucket, Rhode Island.  However, at the time of the request to schedule the examination in January 2012 at the VA Medical Center in Providence, Rhode Island, he appeared to move to a location in Smithfield, Rhode Island.  Confusion over the Veteran's correct mailing address was evident as it was noted that the Veteran's address and telephone number was different in the VBA (Veterans Benefits Administration) and VHA (Veterans Health Administration) databases.  Ultimately, the Veteran failed to report to the scheduled examination.  In February 2012, the AOJ attempted to contact the Veteran by telephone apparently with no response.  The information used appears to be the outdated mailing address and telephone number rather than the Smithfield location.  In April 2012, mail sent to the Veteran's Pawtucket address was returned as undeliverable.  Thus, the Smithfield address appears to be the correct mailing address for the Veteran.

Given this information, because it is unclear whether the address used on the examination notice is the Veteran's current address, the Board finds that the case must again be remanded for the AOJ to attempt to arrange for a VA examination.  In light of the remand, the Veteran should also be sent another release of medical information regarding records from Dr. Hookway at Blackstone Valley Community Healthcare in Pawtucket, Rhode Island.  The Veteran did not respond to the previous request that was sent in January 2012, possibly as a result of an incorrect mailing address.

Accordingly, this case is REMANDED for the following actions:

1.  Take the necessary steps to obtain the Veteran's current mailing address.  If more current address information is not obtained, consider the Smithfield, Rhode Island address to be the Veteran's current mailing address.

2.  Make arrangements to request more recent treatment records (since January 2011) from Dr. Hookway at Blackstone Valley Community Healthcare in Pawtucket, Rhode Island.  Obtain a release from the Veteran as necessary.

3.  Thereafter, schedule the Veteran for psychological testing and a VA psychiatric examination.  The notice of that examination must be sent to the Veteran's current mailing address and a copy of the notice letter must be included in the claims file.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for any psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities.  Currently, service connection is in effect for residuals of a gunshot wound of the left heel, lumbosacral strain, postoperative left inguinal hernia, and a cyst near the left ear.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its clinical onset during, or is related to, the Veteran' active military service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

